        Case 1:18-cv-11642-VM-DCF Document 162 Filed 08/04/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)                Civil Action No.: 1:18-cv-11642

                                Plaintiff,
                    -against-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),
VINCENT WENYONG SHI,
JIA LIAN,
XIAO YU,

                                Defendants,
                    -and-

LINK MOTION INC. (F/K/A NQ MOBILE INC.),

                                 Nominal Defendant.




                  RESPONSE OF DEFENDANT VINCENT WENYONG SHI IN
                 OPPOSITION TO NOTICE OF SUPPLEMENTAL AUTHORITY




                                                      FELICELLO LAW P.C.
                                                      1140 Avenue of the Americas
                                                      9th Floor
                                                      New York, New York 10019
                                                      Tel. (212) 584-7806

                                                      Attorneys for Defendant
                                                      Vincent Wenyong Shi
Of counsel:         Michael James Maloney




{00224063.1 / 4196.001}
      Case 1:18-cv-11642-VM-DCF Document 162 Filed 08/04/20 Page 2 of 5




       Defendant Vincent Wenyong Shi (“Mr. Shi”), by and through his undersigned attorneys,

hereby respectfully submits this response to the Notice of Supplemental Authority, dated July 27,

2020 (the “Notice,” Dkt. No. 160), filed by Plaintiff Wayne Baliga (“Plaintiff”). Reference is made

to the prior submissions made on Mr. Shi’s behalf in opposition to Plaintiff’s motion, and in

response to the Court’s Order, dated May 4, 2020, all of which are incorporated herein. (See Dkt

Nos. 94, 101, 101-1 through 101-8, 110, and 145.)

                         RESPONSE IN OPPOSITION TO NOTICE
                           OF SUPPLEMENTAL AUTHORITY

       The Court should only consider supplemental authority that is relevant. See, e.g., Winslow

v. Forster & Garbus, LLP, No. CV 15-2996 (AYS), 2017 U.S. Dist. LEXIS 205113, at *15

(E.D.N.Y. Dec. 13, 2017). The District Court’s decision in Convergen Energy LLC v. Brooks is

not “relevant” to Plaintiff’s motion for leave to serve Mr. Shi by alternative means because it does

not reflect a change in the applicable law and does not involve a similar fact scenario. See No. 20-

cv-3746 (LJL), 2020 U.S. Dist. LEXIS 126293, at *8 (S.D.N.Y. July 17, 2020) (the “Convergen

Decision”). Thus, Plaintiff’s Notice and attachments should be disregarded.

       The authority previously provided to the Court sets forth the three relevant factors for the

Court to consider when determining an application for relief under Fed. R. Civ. Proc. 4(f)(3). The

Convergen Decision does not purport to change or alter any of those factors. Rather, the Convergen

Decision simply applies the relevant standard to the particular fact present in the Convergen case.

       The Convergen Decision is also not relevant because the facts at issue in that case are

materially different than the facts before this Court. The facts at issue in Convergen involved

service of process on individuals located in Spain and the nuances of effecting service of process

on the Spanish Central Authority pursuant to the Hague Convention in light of COVID-19. The
      Case 1:18-cv-11642-VM-DCF Document 162 Filed 08/04/20 Page 3 of 5




facts in this action are materially different because here it was Plaintiff who failed to exercise

reasonable diligence in seeking to effectuate service of process on Mr. Shi pursuant to the Hague

Convention. Based on Plaintiff’s own submissions, Plaintiff failed to even commence the process

of service pursuant to the Hague Convention until sometime after October 2019 (see Dkt. No.

104), almost one year after the commencement of this action. Whether and to what extent COVID-

19 may or may not be causing delays in the governmental operations of certain countries, Plaintiff

cannot dispute that by delaying the process of commencing service pursuant to the Hague

Convention he lost almost one year of time during which service might have been effected. Thus,

the potential impact of COVID-19 on the prospect of service in the People’s Republic of China in

accordance with the Hague Convention is the result of Plaintiff’s lack of diligence, not any

wrongful action by Mr. Shi.

       Further, the facts in this action differ from Convergen because, as set forth in Mr. Shi’s

prior submissions, Mr. Shi has not done anything to avoid or frustrate service of process. In his

declaration dated May 21, 2019, Mr. Shi explained that, based on his understanding of applicable

laws of the People’s Republic of China (the “PRC”), he had not at that time been served with

process and had a good faith belief that responding to the receiver’s initial requests for information

would result in Mr. Shi being found in violation of PRC laws regarding foreign control of PRC

technology companies. (See Dkt. No. 60). Mr. Shi provided in good faith an address for purposes

of effecting service of process pursuant to the Hague Convention. (See Dkt. No. 110, at p.3). In

his submission of May 8, 2020 (Dkt. No. 145), Mr. Shi advised the Court that he had been removed

from control over LKM in the PRC and, therefore, believed that he no longer faced exposure under

the previously mentioned PRC laws. Mr. Shi expressed his willingness to accept service of process




                                                  2
      Case 1:18-cv-11642-VM-DCF Document 162 Filed 08/04/20 Page 4 of 5




on terms that were non-prejudicial. In light of the foregoing, there is no rational basis on which to

conclude that Mr. Shi has been wrongfully avoiding or frustrating service of process.

       Under the relevant law, whether or not to grant relief under Fed. R. Civ. Proc. 4(f)(3) falls

within the discretion of the Court and, in exercising that discretion, the Court should consider all

relevant facts, including the lack of Plaintiff’s diligence, Mr. Shi’s good faith belief regarding PRC

laws, Mr. Shi’s voluntarily provision of an address for service pursuant to Hague Convention, and

the importance of service pursuant to the Hague Convention. See, e.g., Devi v. Rajapaksa, C.A.

No. 11-cv-6634, at *4, 2012 WL 309605 (S.D.N.Y. 2012)(“While we recognize the distinct

possibility that service through the Hague Convention will prove unsuccessful, we believe that

requiring use of the Convention is nevertheless important. . . .”); SEC v. Anticevic, No. 05 CV

6991 (KMW), 2009 WL 361739 (S.D.N.Y. Feb. 13, 2009)(considering prior attempts by plaintiff

to service pursuant to the Hague Convention). See also Zhang v. Baidu.com Inc., 932 F. Supp. 2d

561, 567, 2013 U.S. Dist. LEXIS 41735, *13, 2013 WL 1195257 (Mar. 25, 2013) (refusing to find

valid service of process on the PRC on the grounds that doing so under the circumstances of that

case would render Article 13 of the Hague Convention a “dead letter”).




                                                  3
      Case 1:18-cv-11642-VM-DCF Document 162 Filed 08/04/20 Page 5 of 5




                                      CONCLUSION

       For all the foregoing reasons, the Court should enter an Order disregarding Plaintiff’s

Notice of Supplemental Authority.

 Dated: New York, New York                        Respectfully submitted,
        August 4, 2020
                                                  FELICELLO LAW PC

                                                  By: /s/ Michael James Maloney
                                                          Michael James Maloney
                                                  1140 Avenue of the Americas
                                                  9th Floor
                                                  New York, New York 10019
                                                  Tel. (212) 584-7806
                                                  mmaloney@felicellolaw.com
                                                  Attorneys for Defendant Vincent Wenyong Shi




                                              4
